Citation Nr: 0121866	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-06 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 24, 
1991, for the grant of a total schedular evaluation for 
chronic brain syndrome due to trauma.


REPRESENTATION

Appellant represented by:	William E. Strada, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the RO.  The 
Board had previously denied the veteran's claim in a December 
1996 decision.  

In March 2001, a hearing was held at the RO before the 
undersigned Board Member, designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  


FINDINGS OF FACT

1.  The veteran was awarded a total schedular evaluation for 
post-traumatic encephalopathy by rating decision of March 
1945.
 
2.  By rating decision of August 1946, the RO proposed to 
reduce the veteran's total schedular rating for post- 
traumatic encephalopathy to 70 percent, effective October 
1946.

3.  By rating decision of October 1946, the August 1946 
rating decision was confirmed and continued.  He was informed 
of his appellate rights, but did not file a timely appeal 
therefrom.
 
4.  Rating decisions of September 1947 and August 1948 
confirmed and continued the 70 percent evaluation.  He was 
informed of his appellate rights, but did not file a timely 
appeal therefrom.
 
5.  By rating decision of June 1959, the RO proposed to 
reduce the veteran's 70 percent rating for post-traumatic 
encephalopathy to 50 percent, effective August 1959.  The 
veteran was informed of the proposed denial and of his 
appellate rights, but did not file a timely appeal therefrom.
 
6.  On October 24, 1991, the veteran filed an informal claim 
for unemployability due to his service-connected 
disabilities.
 
7.  By rating decision of May 1992, the rating of 50 percent 
for chronic brain syndrome due to trauma (previously post- 
traumatic encephalopathy) was confirmed and continued.
 
8.  In September 1992, the veteran underwent a VA examination 
for assessment of his chronic organic brain syndrome.
 
9.  In a December 1992 RO decision, the veteran was granted a 
100 percent rating for the disability, effective October 24, 
1991.


CONCLUSION OF LAW

The criteria for an earlier effective date prior to October 
24, 1991, for a 100 percent rating for service-connected 
chronic brain syndrome due to trauma have not been met.  38 
U.S.C.A. § 5108, 7105, 5110(b)(2) (West 1991); 38 C.F.R. §§ 
3.105(a), 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records indicate that he was a 
boxer prior to service and that he sustained a post-traumatic 
encephalopathy due to sustaining blows to the head while 
boxing in service.  The condition was found not to have been 
incurred in service but was aggravated in service.  

A March 1945 rating decision granted service connection for 
post-traumatic encephalopathy and assigned a 100 percent 
rating from separation from service.  

A VA examination was conducted in July 1946.  The veteran 
complained of  headaches dizzy spells and noises in his ears.  
It was noted that he had no gainful employment.  The 
diagnosis was moderate post-traumatic encephalopathy.  

An October 1946 rating decision proposed to decreased the 
veteran's service-connected evaluation to 70 percent.  The 70 
rating went into effect on October 2, 1946.  He was informed 
of his appellate rights, but did not file a timely appeal 
therefrom.

A VA examination was conducted in July 1947.  The veteran 
complained of tenseness, restlessness, headaches and dizzy 
spells since separation from service.  The diagnosis was 
moderate post-traumatic encephalopathy.  It was noted that he 
had no gainful employment.  The diagnosis was post-traumatic 
encephalopathy.  The veteran was found to have been 
competent.

A rating decision of September 1947 confirmed and continued 
the 70 percent evaluation.  He was informed of his appellate 
rights, but did not file a timely appeal therefrom.

A VA examination was conducted in June 1948.  It was noted 
that the veteran was employed as a vacuum cleaner salesman 
with an average income of $25 per week.  However, he had no 
income from the job the past month.  The examiner stated that 
the veteran's post-traumatic encephalopathy was virtually 
incapacitating him and that he exhibited the typical "punch-
drunk" syndrome.  

In August 1948, it was noted that the veteran had been 
unemployed the past one and a half months due to his service-
connected disability.  

A rating decision of August 1948 confirmed and continued the 
70 percent evaluation.  He was informed of his appellate 
rights, but did not file a timely appeal therefrom.

A VA examination was conducted in April 1959.  Mental status 
examination noted that the veteran was below average 
intellectually.  He complained of occasional severe headaches 
and dizzy spells.  He showed a slightly flattened affect.  He 
was well oriented and his sensorium was clear.  He showed a 
marked memory defect for remote events with periods of 
amnesia.  There were no hallucinations or delusions.  His 
insight was somewhat impaired and his judgment was fair.  The 
diagnosis was chronic brain syndrome; encephalopathy, 
concussion characterized by slight emotional deterioration, 
marked memory defect, with occasional headaches and dizzy 
spells.  An electroencephalogram (EEG) was normal.  The 
examiner characterized the veteran's disability as moderate.  
The examiner stated that the veteran had been able to hold 
occasional jobs as a laborer but worked steadily when he 
could get the work.  The veteran was found to have been 
competent.

A June 1959 rating decision proposed to decrease the 
veteran's rating to 50 percent, effective from August 1959.  
A 50 percent rating went into effect in August 1959.  He was 
informed of his appellate rights, but did not file a timely 
appeal therefrom.

A VA examination was conducted in March 1961.  The veteran 
complained of severe headaches, dizzy spells, impaired memory 
and impaired hearing.  He noted a yearly income of $6,000.  
Mental status examination found that the veteran's insight 
was entirely lacking, his affect was rather flattened and his 
judgment was poor.  He was well oriented.  His sensorium was 
clear and he showed marked memory defect for recent and 
remote events.  The diagnosis was chronic brain syndrome and 
encephalopathy due to concussion.  The examiner stated that 
the veteran's disability caused moderate impairment.  The 
examiner noted that the veteran had been unable to hold jobs 
for any length of time but currently had been working with 
his brother since 1958 learning to be an electrician with a 
loss of three weeks of work due to his disability.  The 
veteran was found to have been competent.

A VA examination was conducted in April 1964.  The diagnosis 
was chronic brain syndrome due to trauma, with headaches, 
light headedness, irritability and memory defects.  He noted 
a weekly income of $60.  A June 1964 rating decision granted 
service connection for hearing loss and assigned a 10 percent 
rating from April 1964.  The veteran's combined evaluation 
was 60 percent.  

A VA neurological examination was conducted in October 1969.  
The veteran noted a monthly income of $500.  The examiner 
found no neurological disease.  A neuropsychiatric 
examination was also conducted.  The diagnosis was chronic 
brain syndrome due to trauma.  The examiner stated that the 
disability was moderate.  

In a Statement in Support of Claim, received on October 24, 
1991, the veteran requested an increased rating for his 
service-connected disabilities and for a total disability 
rating due to individual unemployability (TDIU).  

In a financial status report, received in December 1991 the 
veteran stated that his monthly income was $750 and that he 
had worked as an electrician's helper since 1966.  

In an application for increased compensation based on 
individual unemployability received in August 1992, the 
veteran stated that the most he ever earned was $36,508 in 
1987 but it became harder to work since his wife died in 
October 1987.  He stated that he earned $3,881 doing odd jobs 
in the last year.  

A VA neurological examination was conducted in September 
1992.  The diagnosis was mild longstanding organic brain 
syndrome.  The examiner stated that the condition precluded 
gainful employment.  

In a December 1992 rating decision, the RO granted a 100 
percent rating for the veteran's service-connected chronic 
brain syndrome due to trauma.  

In August 1993, the veteran requested an earlier effective 
date for the assignment of the 100 percent evaluation to 
1946.

The veteran's representative, in a May 1994 substantive 
appeal, stated that the VA administrative process was not 
understood by the veteran due to his service-connected 
disability and that his sister assisted him in this process.  
However, the representative noted that the veteran's sister 
had a poor command of English.  Therefore, the representative 
contended that the veteran should be awarded a 100 percent 
evaluation from October 2, 1946.  

In December 1994, the veteran submitted a monthly income and 
expenses summary from his accounting firm.  As pertinent 
here, it was noted that the veteran received $500 for monthly 
net income for electrical work.  

In a letter dated in December 1997, from Walter A. Camp, 
M.D., the physician stated that the veteran was totally 
disabled from separation from service and that the condition 
had only worsened since separation from service, not 
improved.  

The veteran's attorney, during the veteran's videoconference 
hearing before a Member of the Board in March 2001, conceded 
that the veteran did not timely appeal any of the prior 
rating decision's reducing the veteran's service-connected 
disability rating.  He also noted that he had no evidence 
from this period of time to present.  However, he did refer 
to Dr. Camp's recent opinion that the veteran was totally 
disabled due to his service-connected disability from 
separation from service to the present.  He also stated that 
the veteran should be awarded a 100 percent rating from 
October 2, 1946, on equitable principles.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The rating decision, 
as well as the statement of the case (SOC), informed the 
appellant of the evidence needed to substantiate his claim.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision and 
STATEMENT OF THE CASE sent to the appellant informed him of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The issue does not 
involve current disability, and, as such, a current 
examination or additional current medical records would be of 
no probative value in this case.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Compensation may be assigned based on the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The law 
grants a period of one year from the date of the notice of 
the result of initial review or determination before 
initiating an appeal by filing a notice of disagreement; 
otherwise, that decision becomes final and is not subject to 
revision on the same factual basis. 38 U.S.C.A. § 7105.

The veteran's attorney conceded that the veteran did not 
timely appeal any of the prior rating decision's reducing the 
veteran's service-connected disability rating.  These ratings 
are therefore, final.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2000).  There is no evidence of record that the veteran made 
a claim for an increased rating for his service-connected 
disability prior to October 1991.  

In this case the date of receipt of claim is October 24, 
1991.  The RO granted a 100 percent rating, effective from 
October 24, 1991.  Therefore, veteran was awarded the 100 
percent rating the earliest date allowed by law.  See 38 
C.F.R. § 3.400(o)(1) (2000).  

The Board also notes the contentions that the veteran's 
disability precluded him from adequately understanding the VA 
claims process.  The Board notes that several VA examiners 
from the 1940's to the 1960's found the veteran to have been 
competent.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error, as provided in 38 C.F.R. § 3.105 of this 
part.  38 C.F.R. § 3.104(a) (2000).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  However, the veteran has not alleged 
clear and unmistakable error with respect to any prior final 
rating decision.  

The provisions of 38 U.S.C.A. 503(a) (West 1991) provide:

If the Secretary determines that benefits administered by the 
Department have not been provided by reason of administrative 
error on the part of the Federal Government or any of its 
employees, the Secretary may provide such relief on account 
of such error as the Secretary determines equitable, 
including the payment of moneys to any person whom the 
Secretary determines is equitably entitled to such moneys.

Accordingly, any petition for equitable relief under this 
section must be submitted directly to the Secretary of the 
Department of Veterans Affairs (hereinafter Secretary), as 
only the Secretary can grant such relief.  The Board is 
aware, however, that the Secretary (but not the Board) has 
the discretionary power under 38 U.S.C.A. § 503(a) (West 
1991) to provide such equitable relief as he may deem proper 
when benefits have not been provided by reason of 
administrative error on the part of the Federal Government or 
any of its employees.  However, the exercise of this power is 
committed solely to the discretion of the Secretary and does 
not fall within the Board's jurisdiction.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  Moreover, the Board does 
not find that the current case presents such strong equitable 
factors as to warrant referral to the Secretary for his 
review under 38 U.S.C.A. § 503(a).  In this regard the Board 
notes that although it has been difficult for the veteran to 
work since separation from service, his condition limited his 
income and, apparently, he only found employment when he was 
aided by his brother; he made over $36,000 in 1987, which is 
a significant income.  In fact, although the veteran was 68 
years old in 1994 and in receipt of a 100 percent disability 
rating, he still made a net income of $500 per month doing 
electrical work.  In addition, several VA examiners who saw 
the veteran from the 1940's to the late 1960's found the 
veteran's service-connected disability to have been of 
moderate severity.  

Accordingly, it is felt that this case does not warrant 
referral to the Secretary for  equitable relief.

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than October 24, 1991, for the 
grant of a 100 percent rating for service-connected chronic 
brain syndrome due to trauma is denied




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

